Hough, Henry and Norton, JJ.
We dissent from the propositions sought to be established in the first paragraph or subdivision of the foregoing opinion. We adhere to what was said by this court on the subject of the statute of limitations and the staleness of the plaintiff’s claim, when this case was first here, (61 Mo. 463, 466,) and to *573what has been subsequently said by this court on the same subject in Bliss v. Pritchard, 67 Mo. 181, 190; Bradshaw v. Yates, 67 Mo. 221, 232, and Spurlock v. Sproule, 72 Mo. 503.